DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ralph F. Hoppin on 6-15-2022.
The application has been amended as follows: 
Claims 29-34 have been cancelled.

Allowable Subject Matter

Claims 1-3, 6-10, 13-15, 17-18 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a first input transistor to receive the first input, wherein the first input transistor is coupled in series with the first transconductance component; a second input transistor to receive the second input, wherein the second input transistor is coupled in series with the second transconductance component; and a current source" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Claims 2-9 are allowable because they depend on claim 1.
Claim 10 is allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "IPN: AC4305-USa first path to couple the first input to a gate of the third transistor via a first capacitor; a second path to couple the second input to a gate of the fourth transistor via a second capacitor; a third input coupled to a source of the third transistor via a third capacitor; and a fourth input coupled to a source of the fourth transistor via a fourth capacitor; wherein the first and fourth inputs are coupled to a first voltage signal, and the second and third inputs are coupled to a second voltage signal" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Claims 24-28  are allowable because they depend on claim 10.
Claim 13 is allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a fourth capacitor coupled to the first input and a source of the second transistor. a first resistive device coupled to the gate of the first transistor; and a second resistive device coupled to the gate of the second transistor, wherein the first resistive device is coupled in series with the second resistive device" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Claims 14-15 & 17-18 are allowable because they depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                              

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843